Case 16-12551-BLS Doc 1983 Filed 11/28/18 Page 1 of 46

q .

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
APP WINDDOWN, LLC, et al.,1 z Case No. 16-12551 (BLS)
Debtors. 3 (Jointly Administered)

 

 

FINDINGS OF FACT, CONCLUSIONS OF LAW AND
ORDER CONFIRMING THE SECCI\")§ AMENDED JOINT PLAN OF
LIQUIDATION OF THE DEBTORS AND DEBTORS IN POSSESSION

APP Winddown, LLC (f/k/a American Apparel, LLC), APP USA Winddown,
LLC (f/k/a American Apparel (USA), LLC), APP Retail Winddown, lnc. (f/k/a American
Apparel Retail, Inc.), APP D&F Winddown, lnc. (f/k/a American Apparel Dyeing & Finishing,
lnc.), APP Kniting Winddovvn, LLC (f/k/a KCL Knitting, LLC) and APP Shipping Winddovvn,
lnc. (f/k/a Fresh Air Freight, Inc.), as debtors and debtors in possession (collectively,
the “_D_eb’@”), having:

a. proposed the Secona' Amended Joint Plan of Liquz`dation of the Debtors
and Debtors in Possession (in the form filed on the docket of this Court on
October 16, 2018 [Docket No. 1928] (the “October 16 Plan”)), as
modified pursuant to the Thz'rd Amended Joinl Plan ofLiquidation of the
Debtors and Deblors in Possession (as it may be further modified and
including any exhibits thereto and any modifications described herein,
the “Bl_a_n”), a true and correct copy of Which (Without exhibits) is attached
hereto as Appendix l;2 and

 

The Debtors are the following six entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): APP Winddown, LLC (f/k/a American Apparel, LLC) (0601); APP USA
Winddown, LLC (f/k/a American Apparel (USA), LLC) (8940); APP Retail Winddown, lnc. (f/k/a
American Apparel Retail, lnc.) (7829); APP D&F Winddown, lnc. (f/k/a American Apparel Dyeing &
Finishing, lnc.) (0324); APP Knitting Winddown LLC (f/k/a KCL Knitting, LLC) (9518); and APP
Shipping Winddown, lnc. (f/l</a Fresh Air Freight, lnc.) (3 870). The address of each of the Debtors is 107
Millcreek Corners, Suite B, P O Box 5129, Brandon, MS 39047.

All capitalized terms used but not defined herein have the meanings given to them in the Plan or the
Disclosure Statement, as applicable

DOCS_DE:222052.7 03635/001

 

 

 

Case 16-12551-BLS Doc 1983 Filed 11/28/18 Page 2 of 46

b.

filed the Disclosure Statementfor Second Amended Joint Plan of

Ll'qal`dation Proposed by the Debtors and Debtors in Possessz'on on
October 16, 2018 [Docket No. 1929] (the “Disclosure Statement”);

The United States Bankruptcy Court for the District of Delaware (this “Court”):

a.

having entered the Order (I) Approving Disclosure Statement

(11) Approving the Forln and Manner of Servz`ce of Disclosure Statement
Notice, (III) Establishing Proceduresfor Solicil‘ation and Tabulation of
Votes to Accept or Reject Plan of Liquidatian and (IV) Schedulz`ng
Hearing on Confz`r)nation ofPlan of Liquidation [Docket No. 1924]

(the “Disclosure Statement Order”), Which, among other things,

(i) approved the Disclosure Statement under section 1125 of title ll of the
United States Code (the “Bankruptcy Code”), (ii) established November
28, 2018 as the date for the commencement of the hearing to consider
confirmation of the Plan (the “Confirmation Hearing”), (iii) approved the
formfand manner of notice of the Confirmation Hearing, (iv) established
certain procedures for soliciting and tabulating votes With respect to the
Plan and (v) established November 21, 2018 at 4:00 p.m. (ET) as the
deadline for objections to confirmation of the Plan (the “Confirmation
Ob]'ection Deadline”) and November 21, 2018 at 5:00 p.m. (ET) as the
Voting Deadline (the “Voting Deadline”).

 

The Debtors having further:

3.

DOCS_DE:22205247 03635/001

timely and properly:

(i) solicited the Plan and provided Solicitation Packages to Holders of
Claims and Interests; and

(ii) provided due and proper notice of the Confirmation Hearing, the
Confirmation Objection Deadline and the Voting Deadline to
Holders of Claims against, and lnterests in, the Debtors and other
parties in interest, in each case, in compliance With the Bankruptcy
Code, the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”), the Local Bankruptcy Rules for the
District of Delavvare (the “Local Bankruptcy Rules”) and the
Disclosure Statement Order, as established by (A) the Ajj"zdavit of
Service of Solicitation Materials ofCraig Johnson, an employee of
Prime Clerk LLC (“Prime Clerk”), the Notice and Claims Agent
appointed in these Chapter 11 Cases, filed on October 30, 2018
[Docket No. 1945] (the “Initial Solicitation Affidavit of Service”),
(B) the Ajj‘l`davit of Service of Hassan Alli-Balogun, an employee
of Prime Clerk, filed on October 29, 2018 [Docl<et No. 1943] (the
“Insurance Policv Affidavit of` Service”) and (C) Supplemental
Affzdavits OfService of Sebastz'an V. Hz`ggz'ns, an employee of
Prime Clerk, filed on November 12, 2018 and November 13, 2018

_2_

 

 

Case 16-12551-BLS Doc 1983 Filed 11/28/18 Page 3 of 46

[Docket Nos. 1952 and 1953] (together with the lnitial Solicitation
Affidavit of Service and the Insurance Policy Affidavit of Service,
the “Solicitation Affidavits of Service”);

b. published notice of the Confirmation Hearing one time in the national
edition of USA Today and one time in the Los Angeles Times on October
22, 2018, as set forth in the Ajj‘idavit of Publz'cation of Gregory R.
DePalma, an employee of Prime Clerk, filed on October 23, 2018 [Docket
No. 193 8] (the “Publication Affidavit”);

c. on November 9, 2018, filed the Notice osz'lz'ng ofPlan Supplement
[Docket No. 1950] (as the same may have been modified, supplemented or
otherwise amended from time to time, the “Plan Supplement”);

d. received certain objections to confirmation of the Plan, including:

(i) Limiled Objectl`on of Illinois Department of Revenue to
Confz`rmatz`on ofSecond Amended Joint Plan of Liquidation
[Docket No. 1967] ;

(ii) Objectz`on by the United States to the Second Amended Joint Plan
ofLiqaidatl`on of the Debtors and Debtors in Possession [Docket
No. 1969]; and

(iii) Litl'gation Trustee's Limil‘ed Objecn`on to Confirmation ofthe Joint
Plan of Liquidatl'on Proposed by the Deblors and Debtors in
Possession [Docket No. 1970];

((i) through (iii) collectively, the “Ob]`ections”); and
e. filed:

(i) the Debtors’ (1) Memorandum of Law in Support of Conflrman'on
of Second Amended Joz'nt Plan of Liquidation ofthe Debtors and
Debtors in Possession and (II) Consolidated Reply to Certain
Objections to Confirmation ofSecond Amended Joz'nt Plan of
Liquidation [Docket No. 1974] (the “Confirmation Brief”); and

(ii) the Declaratz'on of Bradley E. Scher in Support of Confz`rmation of
the Second Amended Joint Plan of Ll'quidation of the Debtors and
Debtors in Possessz`on [Docket No. 1973] (the “M
Declaration”).

This Court having:

a. found that the Confirmation Hearing Notice (as defined in the Plan)
provided the opportunity for any party in interest to object to confirmation

DOCS_DE;222052.7 03635/001

 

Case 16-12551-BLS Doc 1983 Filed 11/28/18 Page 4 of 46

of the Plan and was otherwise adequate and appropriate under the
circumstances and that no further notice is required;

b. familiarity with the Plan and other relevant factors affecting these Chapter
11 Cases;

c. considered the Confirmation Brief and the Scher Declaration:

d. commenced the Confirmation Hearing on November 28, 2018;

e. considered the entire record of the Confirmation Hearing, including, but

not limited to:

(i) the Scher Declaration;
(ii) the exhibits admitted into evidence at the Confirmation Hearing, if
any;
(iii) the arguments of counsel presented at the Confirmation Hearing;
(iv) the Objections; l
(v) the resolution and/or settlement of the Objections; and

(vi) all other pleadings Filed by the Debtors in support of the Plan;

f. overruled with prejudice any and all Obj ections to the Plan and to
Confirmation not sustained by the Court or consensually resolved or
withdrawn, unless otherwise indicated herein; and

g. found the legal and factual bases set forth in the pleadings, documents,
testimony and evidence Filed or adduced in support of Confirmation and

presented at the Confirmation Hearing establish just cause for the relief
granted herein.

After due deliberation and good and sufficient cause appearing therefor, and for

the reasons set forth on the record at the Confirmation Hearing;

IT lS HEREBY FOUND, DETERMINED AND CONCLUDED THAT:

A. Findings of Fact and Conclusions of Law. The findings and conclusions
set forth herein constitute this Court’s findings of fact and conclusions of law pursuant to
Banlcruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.

To the extent any of the following findings of fact constitute conclusions of law, they are

DOCS_DE:222052.7 03635/001

 

 

Case 16-12551-BLS Doc 1983 Filed 11/28/18 Page 5 of 46

adopted as such. To the extent any of the following conclusions of law constitute findings of
fact, they are adopted as such.

B. Venue and Jurisdiction. Venue in this Court was proper as of the Petition
Date pursuant to 28 U.S.C. §§ 1408 and 1409 and was and continues to be proper during these
Chapter 11 Cases. This Court has jurisdiction over this matter and these Chapter 11 Cases
pursuant to 28 U.S.C. § 1334. Confirmation of the Plan is a core proceeding pursuant to
28 U.S.C. § 157(b)(2), and this Court has exclusive jurisdiction to determine whether the Plan
complies with the applicable provisions of the Bankruptcy Code and should be confirmed and to
enter a final order with respect thereto.

C. Eligibility for Relief. The Debtors qualify as “debtors” under section 109
of` the Bankruptcy Code, and the Debtors are proper proponents of the Plan.

D. Commencement and Administration of these Chapter 11 Cases. The
Debtors commenced these Chapter ll Cases on November 14, 2016, and have authority to
operate their businesses and manage their properties as debtors in possession pursuant to sections
1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in these
Chapter 11 Cases pursuant to section 1104 of the Bankruptcy Code. In accordance with certain
orders of this Court, these Chapter 11 Cases are being jointly administered pursuant to
Bankruptcy Rule 1015(b).

E. Appointment of Statutorv Committee. On November 22, 2016, the United
States Trustee for the District of Delaware (the “U.S. Trustee”), pursuant to sections llO2(a) and
(b) of the Bankruptcy Code, appointed certain unsecured creditors to the Creditors’ Committee to
represent the interests of all unsecured creditors in these Chapter 11 Cases. The Creditors’

Committee consists of the following seven members: (i) Atalaya Asset Income Fund l LP,

DOCS_DE:222052.7 03635/001

 

Case 16-12551-BLS Doc 1983 Filed 11/28/18 Page 6 of 46

(ii) E&C Fashion, Inc., (iii) Simon Property Group, (iv) Flintfox Consulting Group, lnc.,
(v) Andari Fashion lnc., (vi) Mediamath, lnc., and (vii) Garden City Group, LLC. Atalaya Asset
Income Fund l LP resigned from the Creditors’ Committee as of April 24, 2017.

F. Judicial Notice. This Court takes judicial notice of the docket of these
Chapter 11 Cases maintained by the Clerk of this Court or its duly appointed agent, including,
but not limited to, all pleadings and other documents Filed, all orders entered, and all evidence
and arguments made, proffered, adduced, and/or presented at the various hearings held before
this Court during the pendency of these Chapter ll Cases.

G. Solicitation and Notice. As evidenced by the Solicitation Affidavits of
Service, the Solicitation Packages were transmitted and served in accordance with the terms of
the Disclosure Statement Order. Under the circumstances of these Chapter ll Cases, such
service of the Solicitation Packages, together with the other notices delivered pursuant to the
terms of the Disclosure Statement Order and the publication of notice of the Confirmation
Hearing as set forth in the Publication Affidavit were (i) conducted in good faith, (ii) provided
adequate and sufficient notice of the Confirmation Hearing and the other requirements, deadlines
and matters related to Confirmation of the Plan, (iii) timely and properly served or published in
compliance with the Bankruptcy Code, the Bankruptcy Rules and the Disclosure Statement
Order and (iv) provided due process and an opportunity to appear and to be heard to all parties in
interest. Because the foregoing transmittals, notices and service were adequate and sufficient, no
other or further notice is necessary or shall be required.

H. yM As evidenced by the Declaralian of Craig E. Johnson ofPrime
Clerk LLC Regarding the Solicitation of Votes and Tabulation of Ballots Casl on the Second

Amended Joz`nt Plan of Liqaidation of the Debtors and Debtors in Possessl`on [Docket No. 1972]

DOCS_DE:222052.7 03635/001

 

 

Case 16-12551-BLS Doc 1983 Filed 11/28/18 Page 7 of 46

(the “Voting Declaration”), votes on the Plan were solicited and tabulated fairly, in good faith
and in a manner consistent with the Bankruptcy Code, the Bankruptcy Rules and the Disclosure
Statement Order. As set forth in the Voting Declaration, the following Classes of Claims voted
to accept the Plan: 3A, 3B, 3C, 3D, 3E, 3F, 4A, 4B, 4C, 4D, 4E and 4F.

l. Burden of Proof. The Debtors have the burden of proving all elements of
sections 1129(a) and (b) of the Bankruptcy Code by a preponderance of the evidence and the
Debtors have met that evidentiary burden.

J. Plan Supplement The documents identified in the Plan Supplement were
filed as required and notice of such documents was appropriate and satisfactory based upon the
circumstances of the Chapter 11 Cases and was in compliance with the provisions of the Plan,
the Disclosure Statement Order, the Bankruptcy Code, and the Bankruptcy Rules. All
information and documents included in the Plan Supplement and the amendments thereto are
integral to, part of, and incorporated by reference into the Plan. The Plan Supplement complies
with the terms of the Plan, and the filing and notice of such documents provided due, adequate,
and sufficient notice in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the
Local Bankruptcy Rules, and no other or further notice is necessary or shall be required.

K. Plan Modifications. The modifications to the October 16 Plan made since
the commencement of solicitation as set forth in the Plan and as described in the Confirmation
Brief (the “Modifications”) constitute immaterial modifications or do not adversely affect or
change the treatment of any Claims or lnterests. Pursuant to section 1127(b) of the Bankruptcy
Code and Bankruptcy Rule 3019, the Modifications do not require additional disclosure under
section 1125 of the Bankruptcy Code or the resolicitation of acceptances or rejections of the Plan

under section 1126 of the Bankruptcy Code, nor do they require that Holders of Claims against

DOCS_DE:222052.7 03635/001

 

Case 16-12551-BLS Doc 1983 Filed 11/28/18 Page 8 of 46

the Debtors be afforded an opportunity to change previously cast acceptances or rejections of the
Plan. The Filing of the Modifications and the disclosure of the Modifications on the record at the
Confirmation Hearing, constitute due and sufficient notice thereof under the circumstances of
these Chapter ll Cases. Accordingly, the Plan (which consists of the October 16 Plan as
modified by the Modifications) is properly before this Court, and all votes cast with respect to
the October 16 Plan prior to the Modifications shall be binding and shall apply with respect to
the Plan.

L. Bankruptcy Rule 3016. The Plan is dated and identifies the Debtors as the
plan proponents, thereby satisfying Bankruptcy Rule 3016(a). The Disclosure Statement and the
October 16 Plan were filed under Docket Nos. 1929 and 1928, respectively, in these Chapter ll
Cases, thereby satisfying Bankruptcy Rule 3016(b). The injunction, release and exculpation
provisions in the Disclosure Statement and the Plan describe with specific and conspicuous
language all acts to be enjoined and identify the entities that will be subject to the injunction,
thereby satisfying Bankruptcy Rule 3016(c).

M. Good Faith Solicitation and Section 1125(e) of the Bankruptcy Code. The
Debtors solicited votes in good faith and in a manner consistent with the Bankruptcy Code, the
Bankruptcy Rules, the Local Bankruptcy Rules and the Disclosure Statement Order. Based on
the record before the Court in these Chapter 11 Cases, including, but not limited to, the evidence
and testimony proffered, adduced or presented at the Confirmation Hearing, the Debtors and
their representatives (as applicable) have acted in “good faith” within the meaning of section
1125(e) of the Bankruptcy Code and in compliance with the applicable provisions of the
Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules in connection with all

of their respective activities relating to the Plan and are entitled to the protections afforded by

DOCS_DE:222052.7 03635/001

 

 

 

Case 16-12551-BLS Doc 1983 Filed 11/28/18 Page 9 of 46

section 1125(e) of the Bankruptcy Code and the exculpation provisions set forth in Section VI.D
of the Plan.

COMPLIANCE WITH THE REQUIREMENTS
OF SECTION 1129 OF THE BANKRUPTCY CODE

N. The evidentiary record of the Confirmation Hearing support the findings
of fact and conclusions of law set forth in the following paragraphs

O. Section 1129(a)(1) of the Bankruptcy Code. The Plan complies with each
applicable provision of the Bankruptcy Code. ln particular, the Plan complies with the
requirements of sections 1122 and 1123' of the Bankruptcy Code as follows:

1. Section 1122 of the Bankruptcy Code. ln accordance with section 1122(a)
of the Bankruptcy Code, Section ll.B of the Plan classifies each Claim
against and lnterest in each of the Debtors into a Class containing only
substantially similar Claims asserted against or lnterests in each such
Debtor;

2. Section 1123(a)( l) of the Bankruptcy Code. ln accordance with
section 1123(a)(1) of the Bankruptcy Code, Section II.B of the Plan
properly classifies all Claims and Interests that require classification;

3. Section 1123(a)(2) of the Bankruptcy Code. ln accordance with
section 1123(a)(2) of the Bankruptcy Code, Section II.B of the Plan
properly identifies and describes each Class of Claims and lnterests that is
not lmpaired under the Plan;

4. Section 1123(a)(3) of the Bankruptcy Code. ln accordance with
section 1123(a)(3) of the Bankruptcy Code, Sections II.C.3, II.C.4, II.C.5
and II.C.6 of the Plan properly identify and describe the treatment of each
Class of Claims or lnterests that is lmpaired under the Plan;

5. Section 1123(a)(4) of the Bankruptcy Code. ln accordance with
section 1123(a)(4) of the Bankruptcy Code, the Plan provides the same
treatment for each Claim or lnterest of a particular Class pertaining to each
Debtor unless the Holder of such Claim or lnterest has agreed to less
favorable treatment;

6. Section 1123(a)(5) of the Bankruptcy Code. ln accordance with
section 1123(a)(5) of the Bankruptcy Code, the Plan and the documents in
the Plan Supplement provide adequate and proper means for the
implementation of the Plan;

_ 9 -
Docs_DE;222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 10 Of 46

10.

11.

12.

13.

DOCS_DE:222052.7 03635/001

Section 1123(a)(6) of the Bankruptcy Code. In accordance with
section 1123(a)(6) of the Bankruptcy Code, Section X.D of the Plan
provides that the Debtors will comply With section 1123(a)(6) of the
Bankruptcy Code;

Section 1123(a)(7) of the Bankruptcy Code. ln accordance with
section 1123(a)(7) of the Bankruptcy Code, the provisions of the Plan
regarding the manner of selection of officers and directors of the Post-
Confirmation Debtors, including, without limitation, the provisions of
Section III.A.3 of the Plan, are consistent with the interests of creditors
and equity security holders and with public policy;

 

Section 1123(b)( l) of the Bankruptcy Code. In accordance with
section 1123(b)(1) of the Bankruptcy Code, Section ll.B of the Plan
impairs or leaves unimpaired, as the case may be, each Class of Claims
and lnterests;

Section 1123(b)(2) of the Bankruptcy Code. In accordance with

section 1123(b)(2) of the Bankruptcy Code, Section IV and other
provisions of the Plan provide for the assumption, assumption and
assignment or rejection of the Executory Contracts or Unexpired Leases of
the Debtors that have not been previously assumed, assumed and assigned
or rejected pursuant to section 365 of the Bankruptcy Code and orders of
this Court;

Section 1123(b)(3) of the Bankruptcy Code, ln accordance with

section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019,
Section VI.A of the Plan provides that the Plan constitutes a good faith
compromise and settlement of all Claims, Interests, and controversies
relating to the rights that a Holder of a Claim or lnterest may have with
respect to any Claim or lnterest or any distribution to be made pursuant to
the Plan on account of any such Claim or lnterest. Section III.P provides
for the approval of the Arch Settlement and Section III.O addresses the
Post-Confirmation Debtors’ relationship with the Litigation Trust;

Section 1123(b)(5) of the Bankruptcy Code. In accordance with

section l 123(b)(5) of the Bankruptcy Code, Section ll.B of the Plan
modifies or leaves unaffected, as the case may be, the rights of Holders of
Claims in each Class;

Section 1123(b)(6) of the Bankruptcy Code, ln accordance with

section 1123(b)(6) of the Bankruptcy Code, the Plan includes additional
appropriate provisions that are not inconsistent with applicable provisions
of the Bankruptcy Code, including, without limitation, provisions (a) for
distributions on account of Allowed Claims, (b) establishing procedures
for resolving Disputed Claims and making distributions by the Post-
Confirmation Debtors or the Creditors’ Fund Trust, as applicable, on

_1()_

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 11 Of 46

account of such Disputed Claims once resolved, (c) regarding the
discharge, release and injunction against the pursuit of Claims and
termination of lnterests, and (d) regarding the retention of this Court’s
jurisdiction; and

14. Section 1123(d) of the Bankruptcy Code, To the extent the Plan proposes
that the Debtors cure any defaults, the Debtors will comply with
section 1123(d) of the Bankruptcy Code to the extent applicable.

P. Section 1129(a)(2) of the Bankruptcy Code. The Debtors have complied
with all applicable provisions of the Bankruptcy Code, except as otherwise provided or permitted
by order of this Court, with respect to the Plan and the solicitation of acceptances or rejections
thereof. ln particular, the Plan complies with the requirements of sections 1125 and 1126 of the
Bankruptcy Code as follows:

1. ln compliance with the Disclosure Statement Order and the Solicitation
Package and General Notice Procedures approved thereunder
(the “Solicitation Procedures”), the Debtors, through Prime Clerk, caused
copies of the following materials to be transmitted to all Holders of Claims
in Classes that were entitled to vote to accept or reject the Plan
(i.£, Claims in Classes 3A through 3F and 4A through 4F for voting

purposes):

0 a letter from the Debtors that, among other things, described the
contents of the Solicitation Package and included information
about how to access the Plan and Disclosure Statement free of
charge on the Debtors’ case administration website and how to
obtain free paper copies of any documents contained in the
Solicitation Package;

o the Confirmation Hearing Notice;

0 the Disclosure Statement Order (excluding the exhibits thereto);
and

o an appropriate form of Ballot and a pre-paid, pre-addressed return

envelope for use by holders of Claims in voting Classes
(collectively with the materials described in the preceding bullets,

the “ olicitation Package”).

§ Solicitation Affidavits of Service.

_11-

DOCS_DE:222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 12 Of 46

2. ln compliance with the Disclosure Statement Order, the Debtors, through
Prime Clerk, caused copies of the Solicitation Package (excluding the
Ballots and the pre-paid, pre-addressed return envelope) to be transmitted
to parties listed on the Master Service List utilized in these Chapter 11
Cases (the “Master Service List”), those parties that have filed Notices of
Appearance in these Chapter 11 Cases (the “Rule 2002 Parties”) and
counterparties to Executory Contracts or Unexpired Leases. § Initial
Solicitation Affidavit of Service.

3. In compliance with the Disclosure Statement Order, the Debtors, through
Prime Clerk, transmitted (a) the Confirmation Hearing Notice and (b) a
Notice of Non-Voting Status (as such term is defined in the lnitial
Solicitation Affidavit of Service) to all Holders of Claims and lnterests in
Classes that were not entitled to vote on the Plan, as well as Holders of
unclassified Administrative Claims and Priority Tax Claims. §§§ Initial
Solicitation Affidavit of Service.

4. ln compliance with the Disclosure Statement Order, the Debtors, through
Prime Clerk, transmitted the Confirmation Hearing Notice to all other
notice parties on the creditor matrix required to be served by the
Disclosure Statement Order. _S_e_e Initial Solicitation Affidavit of Service.

5. ln compliance with the Disclosure Statement Order, on October 22, 2018,
the Debtors, through Prime Clerk, caused a copy of the Confirmation
Hearing Notice to be published in the national edition of USA Today and
in the Los Angeles Times. _S_e_e Affidavit of Publication.

6. On November 9, 2018, the Debtors Filed (and made available on the
website maintained by Prime Clerk at
cases.primeclerk.com/americanappa@ the Plan Supplement, which
included the following Exhibits: (a) Exhibit 1 (comprised of the following
exhibits to the Plan: Exhibit 1.15, Exhibit 1.65, Exhibit 1.92, Exhibit
1.144, Exhibit lll.F, and Exhibit llI.K, , Exhibit 2 (Creditors’ Fund Trust
Agreement), and Exhibit 3 (New Operating Agreement for APP
Winddown, LLC). § Notice of F ill'ng of Plan Supplement [Docket No.
1950]. The Debtors caused the Plan Supplement to be served on all
parties on the Master Service List and the Rule 2002 Parties. §
Affidavit of Service of Robert J. Rubel, an employee at Prime Clerk, Filed
on November 12, 2018 [Docket No. 1951] (the “Plan Supplement
Affidavit of Service”).

7. The Confirmation Hearing Notice and the service and publication thereof
provided due and proper notice of the Confirmation Hearing and all
relevant dates, deadlines, procedures and other information relating to the
Plan and/or the solicitation of votes thereon, including, without limitation,
the Voting Deadline, the Confirmation Objection Deadline, the time, date

_12_

DOCS_DE:222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 13 Of 46

and place of the Confirmation Hearing and the release, exculpation, and
injunction provisions in the Plan.

8. All persons entitled to receive notice of the Disclosure Statement, the Plan
and the Confirrnation Hearing have received proper, timely and adequate
notice in accordance with the Disclosure Statement Order, applicable
provisions of the Bankruptcy Code, the Bankruptcy Rules and the Local
Bankruptcy Rules, and have had an opportunity to appear and be heard
with respect thereto.

9. Claims and lnterests in Classes lA, 1B, 1C, 1D, 1E, lF, 2A, 2B, 2C, 2D,
2E, and 2F are Unimpaired, and such Classes are deemed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code. § Plan,
Section ll.B.2. and ll.C.

10. The Plan was voted on by the Classes of lmpaired Claims that were
entitled to vote pursuant to the Bankruptcy Code, the Bankruptcy Rules,
the Local Bankruptcy Rules and the Disclosure Statement Order
(L, Classes 3A, 3B, 3C, 3D, 3E, 3F, 4A, 4B, 4C, 4D, 4E and 4F). § i_cL

11. Prime Clerk has made a final determination of the validity of, and
tabulation with respect to, all acceptances and rejections of the Plan by
Holders of Claims entitled to vote on the Plan, including the amount and
number of accepting and rejecting Claims in Classes 3A, 3B, 3C, 3D, 3E,
3F, 4A, 4B, 4C, 4D, 4E and 4F under the Plan pertaining to each of the
applicable Debtors. §§ Voting Declaration at Ex. A.

12. Each of Classes 3A, 3B, 3C, 3D, 3E, 3F, 4A, 4B, 4C, 4D, 4E and 4F
pertaining to each applicable Debtor has accepted the Plan by at least two-
thirds in amount and a majority in number of the Claims in such Classes
actually voting. §§ § at Ex. A.

13. The Voting Declaration sets forth the tabulation of votes, as required by
the Bankruptcy Code, the Bankruptcy Rules and the Disclosure Statement
Order. §e_e_ Q.

Q. Section 1129(a)(3) of the Bankruptcy Code, The Plan has been proposed
in good faith and not by any means forbidden by law. Based on the evidence presented at the
Confirmation Hearing, the Court finds and concludes that the Plan has been proposed with the
legitimate and honest purpose of distributing the Debtors’ assets to creditors consistent with the
various settlements approved in these Chapter 11 Cases and the Bankruptcy Code. In so finding,

this Court has considered the totality of the circumstances in these Chapter 11 Cases. The Plan is

_13_

DOCS,DE;222052.7 03635/001

 

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 14 Of 46

the result of extensive good faith, arm’s-length negotiations between the Debtors and certain of
their principal constituencies, including the Lender Committee Parties, the Committee of Lead
Lenders, the Standard General Parties, and the Creditors’ Committee and reflects substantial
input from the principal constituencies having an interest in these Chapter 11 Cases. Further, as
described in greater detail below, the Plan’s indemnification, exculpation, release and injunction
provisions are consistent with sections 105, 1123(b)(6), 1129 and 1142 of the Bankruptcy Code
and applicable law in this Circuit. Accordingly, the requirements of section 1129(a)(3) of the
Bankruptcy Code are satisfied

R. Section 1129(a)(4) of the Bankruptcy Code. No payment for services or
costs and expenses in or in connection with these Chapter 11 Cases, or in connection with the
Plan and incident to these Chapter 11 Cases, has been or will be made by a Debtor other than
payments that have been authorized by order of this Court. Pursuant to Section ll.A.2.a of the
Plan, and except as otherwise provided under the Plan or herein, all such payments to be made to
Professionals or other entities asserting a Fee Claim for services rendered before the Effective
Date will be subject to review and approval by this Court.

S. Section 1129(a)(5) of the Bankruptcy Code. The Debtors have disclosed

 

the identity of the officer and director of each of the Post-Confirmation Debtors as set forth in
Section III.A.3 of the Plan, and such individual is the only insider that will be employed or
retained by the Post-Confirmation Debtors. The compensation of such individual has been
disclosed at or prior to the Confirmation Hearing. The proposed director and officer for the Post-
Confirmation Debtors is qualified and the continuance in such offices by such individual is
consistent with the interests of Holders of Claims and lnterests and with public policy.

Accordingly, the Debtors have complied with section 1129(a)(5) of the Bankruptcy Code,

_14_

DOCS_DE:222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 15 Of 46

T. Section 1129(a)(6) of the Bankruptcy Code. Section 1129(a)(6) of the
Bankruptcy Code is not applicable The Plan does not provide for any changes in rates that
require regulatory approval of any governmental agency.

U. Section 1129(a)(7) of the Bankruptcy Code, The Plan satisfies

 

section 1129(a)(7) of the Bankruptcy Code. The Disclosure Statement (at Section Vl.B.l.a) and
the Scher Declaration (1) have not been controverted by other evidence and (2) establish that
each Holder of an lmpaired Claim or lnterest in each lmpaired Class of Claims or lnterests that
has not accepted the Plan will, on account of such Claim or lnterest, receive or retain property
under the Plan having a value, as of the Effective Date, that is not less than the amount that such
Holder would so receive or retain if the Debtors were liquidated under chapter 7 of the
Bankruptcy Code on the Effective Date. Accordingly, the Debtors have demonstrated that the
Plan and the Modifications are in the best interests of creditors.

V. Section 1129(a)(8) ofthe Bankruptcy Code. Classes lA, lB, lC, 1D, lE
and 1F (Other Priority Claims), and 2A, 2B, 2C, 2D, 2E and 2F (Other Secured Claims) are
Unimpaired under the Plan and are deemed to have accepted the Plan pursuant to section 1126(f)
of the Bankruptcy Code. Classes 3A, 3B, 3C, 3D, 3E and 3F (Prepetition Term Loan Secured
Claims), and 4A, 4B, 4C, 4D, 4E and 4F (General Unsecured Claims) are lmpaired by the Plan
and have voted to accept the Plan in accordance with sections 1126(c) and (d) of the Bankruptcy
Code, as established by the Voting Declaration. Classes 5A, 5B, 5C, 5D, 5E and 5F
(lntercompany Claims), and 6A, 6B, 6C, 6D, 6E and 6F (Interests) are deemed to have rejected
the Plan pursuant to section 1126(g) of the Bankruptcy Code. Nevertheless, as more fully

explained below, the Plan is confirmable because it does not discriminate unfairly and is fair and

_15_

DOCS_DE:222052.7 03635/001

 

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 16 Of 46

equitable with respect to such non-accepting Classes of Claims and lnterests and thus satisfies
section 1129(b)(1) of the Bankruptcy Code,

W. Section 1129(a)(9) of the Bankruptcy Code, The Plan provides treatment
for Administrative Claims, Priority Tax Claims and Other Priority Claims that is consistent with
the requirements of section 1129(a)(9) of the Bankruptcy Code.

X. Section 1129(a)(10) of the Bankruptcy Code. Section 1129(a)(10) of the

 

Bankruptcy Code has been satisfied because, as to each Debtor, at least one Class of the
lmpaired Claims (i_.e_., Classes 3A, 3B, 3C, 3D, 3E, 3F, 4A., 4B, 4C, 4D, 4E and 4F) has voted to
accept the Plan after excluding the votes of any insiders. § Voting Declaration at Ex. A.
Therefore, section 1129(a)(10) of the Bankruptcy Code is satisfied because at least one Class of
Claims lmpaired under the Plan with respect to each applicable Debtor has accepted the Plan,
determined without including any acceptance of the Plan by any insider.

Y. Section 1129(a)(11) of the Bankruptcy Code. The Plan provides for the

 

liquidation of the Debtors’ assets and, accordingly, no further reorganization of the Debtors is
contemplated Based on the evidence proffered or adduced at or prior to the Confirmation
Hearing, in the Confirmation Brief, and in the Disclosure Statement, the Debtors have sufficient
funds available as of the Effective Date to pay all claims and expenses that are required to be
paid on the Effective Date under the Plan (including Administrative Claims and Priority Tax
Claims), and to fund the Creditors Fund Trust to pay claims as appropriate pursuant to the
Creditors’ Fund Trust Agreement. Accordingly, the Plan is the feasible. The Plan, therefore,
satisfies the requirements of section 1129(a)(1l) of the Bankruptcy Code.

Z. Section 1129(a)(12) of the Bankruptcy Code. The Plan provides that

Administrative Claims for fees payable pursuant to section 1930 of title 28 of the United States

_ 16 _
oocs_oiz;zzzosz.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 17 Of 46

Code will be paid by the Debtors in Cash equal to the amount of such Administrative Claims on
or before the Effective Date. After the Effective Date, all fees payable pursuant to section 1930
of title 28 of the United States Code will be paid by the Post-Confirmation Debtors until the
earlier of the conversion or dismissal of the applicable Chapter 11 Case under section 1112 of the
Bankruptcy Code, or the entry of a final decree.

AA. Section 1129(a)(13) of the Bankruptcy Code. The Debtors do not have
any retiree benefits within the meaning of section 1114 of the Bankruptcy Code, and thus section
1129(a)(13) of the Bankruptcy Code does not apply.

BB. Sections 1129(a)(14), (15) and (16) ofthe Bankruptcy Code.

Sections 1129(a)(14), (15) and (16) of the Bankruptcy Code do not apply to these Chapter 11
Cases as the Debtors owe no domestic support obligations, are not individuals and are not
nonprofit corporations

CC. Section 1129(b) of the Bankruptcy Code. Although Classes 5A, 5B, 5C,
5D, 5E, 5F, 6A, 6B, 6C, 6D, 6E, and 6F are deemed to have rejected the Plan for purposes of
section 1129(a)(8) of the Bankruptcy Code, the Plan is confirmable pursuant to section 1129(b)
of the Bankruptcy Code notwithstanding such rejection because, based upon the record before
this Court and the treatment provided to such Claims and lnterests, the Plan does not
discriminate unfairly against, and is fair and equitable with respect to, such Classes of Claims
and lnterests, and the Plan satisfies all the requirements for confirmation set forth in
section 1129(a) of the Bankruptcy Code, except section 1129(a)(8) of the Bankruptcy Code. The
evidence in support of Confirmation of the Plan proffered or adduced by the Debtors at, or prior
to, or in declarations filed in connection with, the Confirmation Hearing regarding the Debtors’

classification and treatment of Claims and lnterests and the requirements for confirmation of the

_ 17 _
Docs_DE;zzzosz,v 03635/001

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 18 Of 46

Plan under section 1129(b) of the Bankruptcy Code is reasonable and has not been controverted
by other credible evidence.

DD. Section 1129(e) of the Bankruptcy Code. The Plan (including previous
versions thereof), supersedes any other plan filed in this case. The Debtors seek confirmation of
the Plan, No party other than the Debtors has proposed a plan. The Plan, therefore, satisfies the
requirements of section 1129(e) of the Bankruptcy Code.

EE. Section 1129(d) of the Bankruptcy Code. The principal purpose of the
Plan is not the avoidance of taxes or the avoidance of the application of section 5 of the
Securities Act of 1933, as amended. Accordingly, the Plan satisfies the requirements of
section 1129(d) of the Bankruptcy Code.

FF. Section 1129(e) of the Bankruptcy Code. None of these Chapter 11 Cases
is a small business case within the meaning of the Bankruptcy Code. Accordingly,
section 1129(e) of the Bankruptcy Code is inapplicable to these Chapter 11 Cases.

GG. Satisfaction of Confirmation Requirements. Based upon the foregoing,
and all other pleadings and evidence proffered or adduced at or prior to the Confirmation
Hearing, the Plan and the Debtors satisfy all of the requirements for confirmation set forth in
section 1129 of the Bankruptcy Code.

HH. The Good Faith of the Supporting Parties. Each of the Lender Committee
Parties, the Committee of Lead Lenders, and the Standard General Parties and their respective
officers, directors, partners, managers, associates, employees, affiliates, agents, representatives,
advisors, members and professionals negotiated at arm’s-length with the Creditors’ Committee
and the Debtors and have acted in goodfaith in connection with these Chapter 11 Cases

including, without limitation, in providing for use of their collateral to administer these Chapter

_jg_

DOCS_DE:222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 19 Of 46

11 Cases and to make certain payments contemplated by the Plan and with respect to the Lender
Committee Parties, waiving a distribution on account of any Claim in Class 4. Such efforts have
allowed to the Debtors to avoid conversion to chapter 7 and conclude these Chapter 11 Cases in

an efficient manner to the benefit of all stakeholders.

FINDINGS REGARDING IMPLEMENTATION OF THE PLAN

II. lmplementing Documents All documents and agreements necessary to

 

implement the Plan, including, but not limited to, those contained in the Plan Supplement, and all
other relevant and necessary documents are essential elements of the Plan and have been
negotiated in good faith and at arm’s-length with the Creditors’ Committee, the Lender
Committee Parties, the Committee of Lead Lenders, and the Standard General Parties, and their
respective officers, directors, partners, managers, associates, employees, affiliates, agents,
representatives advisors, members and professionals, and shall, upon completion of
documentation and execution, be valid, binding and enforceable agreements and not be in
conflict with any federal, state or local law. The Debtors have exercised reasonable business
judgment in determining which agreements to enter into and have provided sufficient and
adequate notice of such documents and agreements The Debtors or Post-Confirmation Debtors,
as applicable, are authorized, without any further notice to, or action, order or approval of, this
Court, to finalize, execute and deliver all agreements, documents, instruments and certificates
relating to the Plan and to perform their obligations under such agreements documents,
instruments and certificates

JJ. Treatment of Executory Contracts Or Unexpired Leases Pursuant to
sections 365 and 1123(b)(2) of the Bankruptcy Code, upon the occurrence of the Effective Date,
Section IV of the Plan provides for the rejection or assumption of certain Executory Contracts or
Unexpired Leases The Debtors’ determinations regarding the assumption or rejection of

_ 19 _
oocs_DE;zzzosz.v 03635/001

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 20 Of 46

Executory Contracts or Unexpired Leases are based on and within the sound business judgment
of the Debtors, are necessary to the implementation of the Plan and are in the best interests of the
Debtors, their estates, Holders of Claims and other parties in interest in these Chapter 11 Cases
Exhibit lll.L to the Plan (as the same may be amended, modified or supplemented from time to
time) identifies any lnsurance Policies that insurers have asserted are Executory Contracts or
Unexpired Leases and that, if determined by the Court to be Executory Contracts or Unexpired
Leases, are to be assumed.

KK. Jurisdiction With Respect to Release, Exculpation and lniunction
Provisions. This Court has jurisdiction under sections 157 and 1334(a) and (b) of title 28 of the
United States Code to approve the releases, exculpations and injunctions set forth in Section Vl
of the Plan. Section 105(a) of the Bankruptcy Code permits issuance of the injunctions and
approval of the releases and exculpations set forth in Section Vl of the Plan.

LL. Releases, Exculpation and lnjunction. Based on the record before this
Court, including, but not limited to, the evidence proffered, adduced, and/or presented at the
Confirmation Hearing, which is reasonable, persuasive, and credible, the release, exculpation,
and injunction provisions set forth in the Plan (1) confer substantial benefits on the Debtors’
Estates, (2) are fair, equitable, and reasonable, (3) are in the best interests of the Debtors, their
Estates, and parties in interest, (4) are an integral element of the settlements and transactions
incorporated into the Plan and are essential to the formulation and implementation of the Plan;
(5) are supported by and given in exchange for good and valuable consideration, (6) are given
and made after due notice and opportunity for hearing, (7) are critical to the overall objectives of
the Plan to finally resolve all Claims and Causes of Action among or against the parties in

interest in these Chapter 11 Cases, (7) do not relieve any party of liability arising out of an act or

_2()_

DOCS__DE;222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 21 Of 46

omission constituting gross negligence, actual fraud, or willful misconduct, and (8) are consistent
with the Bankruptcy Code and applicable law. Accordingly, this Court finds that (1) the release
of potential Claims belonging to the Debtors or their Estates pursuant to the Plan are part of a fair
and a valid exercise of the Debtors’ business judgment, (2) the third-party releases contemplated
by Section VI.C of the Plan are fair, reasonable and appropriate under the circumstances of these
Chapter 11 Cases, and (3) the release, exculpation and injunction provisions set forth in the Plan
were proposed in good faith, are fair, reasonable, and appropriate under the circumstances are
appropriately tailored, are intended to promote finality and prevent parties from attempting to
circumvent the Plan’s terms and are consistent with the Bankruptcy Code and applicable law in
light of the extraordinary circumstances of these cases and the substantial contribution of all
Released Parties and Exculpated Parties and, therefore, are valid and binding The third-party
releases and the related injunction are necessary to the proposed reorganization and were
extensively disclosed and explained in the Disclosure Statement, the Plan, and the Ballots. The
failure to implement the injunctions, releases, and exculpation would seriously impair the
Debtors’ ability to confirm and consummate the Plan.

MM. Arch Settlement ln accordance with Bankruptcy Rule 9019 and section
1123(b)(3) of the Bankruptcy Code, the provisions of the Arch Settlement constitute a good-faith
compromise of the Arch Prepetition Claims and Arch Administrative Claim (each as defined in
the Arch Settlement). The compromise and settlement of such claims and the payment of the
Arch Allowed Administrative Claim and the releases exchanged pursuant to the Arch Settlement
are in the best interests of the Debtors and their Estates and are fair, equitable and reasonable

NN. Retention of Jurisdiction. Subject to Article IX of the Plan, this Court

 

may properly, and upon the Effective Date shall, retain exclusive jurisdiction over all matters

_ 21 _
Docs_DE;zzzosz.v 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 22 Of 46

arising out of, and related to, these Chapter 11 Cases and the Plan, and any other matter or
proceeding that is within this Court’s jurisdiction pursuant to 28 U.S.C. § 1334 or 28 U.S.C.
§ 157.

OO. Satisfaction of Conditions to Confirmation. Each of the conditions

 

precedent to Confirmation set forth in Section VII.A of the Plan has been satisfied or waived in
accordance with the provisions of the Plan.

PP. Ob]`ections. All parties have had a full and fair opportunity to litigate all
issues raised, or which might have been raised, in the Obj ection , and the Obj ections have been
fully considered by this Court.

ACCORDINGLY, IT lS HEREBY ORDERED, ADJUDGED AND DECREED,

AS FOLLOWS:
A. Confirmation of Plan
1. The Plan and each of its provisions, the Plan Supplement and any related

document (whether or not specifically approved or referred to herein) are confirmed in their
entirety in each and every respect, pursuant to section 1129 of the Bankruptcy Code; provided,
however, that if there is any direct conflict between the terms of the Plan and the terms of this
Confirmation Order, the terms of this Confirmation Order shall control solely to the extent of the
conflict. The terms of the Plan, the Plan Supplement, and the exhibits are incorporated herein by
reference, and are an integral part of this Order. The terms of the Plan, the Plan Documents, all
exhibits thereto, and all other relevant and necessary documents shall be effective and binding as
of the Effective Date

2. As set forth in the record at the Confirmation Hearing, the Objections have
been consensually resolved and are hereby deemed withdrawn Any objections or responses to
Confirmation of the Plan and any reservation of rights contained therein, including the

_ 22 _
oocs,DE;zzzoszj 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 23 Of 46

Obj ections that (a) have not been sustained by the Court, (b) have not been withdrawn, waived
or settled prior to the entry of this Confirmation Order or (c) are not cured by the relief granted
herein are hereby overruled or denied in their entirety and on their merits with prejudice, and all
withdrawn objections or responses are hereby deemed withdrawn with prejudice

3. The Effective Date of the Plan shall occur on the date determined by the
Debtors when the conditions set forth in Section Vll.B of the Plan have been satisfied or, if
applicable, have been waived in accordance with Section VII.C of the Plan.

B. Effects of Confirmation

4. Subj ect to the provisions of Section VII.B of the Plan and, in accordance
with section 1141(a) of the Bankruptcy Code and notwithstanding any otherwise applicable law,
upon the occurrence of the Effective Date, the terms of the Plan and this Confirmation Order
shall be binding upon, and inure to the benefit of: (a) the Debtors; (b) the Post-Confirmation
Debtors; (c) any and all Holders of Claims or lnterests (irrespective of whether such Claims or
lnterests are lmpaired under the Plan or whether the Holders of such Claims or lnterests
accepted, rejected or are deemed to have accepted or rejected the Plan); (d) any other person
giving, acquiring or receiving property under the Plan; (e) any and all non-Debtor parties to
Executory Contracts or Unexpired Leases with any of the Debtors; (f) the Creditors’ Fund
Trustee; (g) the Litigation Trustee; (h) any other party in interest in these Chapter 11 Cases; and
(i) the respective heirs executors estates, administrators trustees affiliates officers directors
agents representatives attorneys beneficiaries guardians nominees successors or assigns if
any, of any of the foregoing All settlements compromises releases waivers discharges
exculpations and injunctions set forth in the Plan shall be, and hereby are, effective and binding
on all individuals firms corporations partnerships limited liability companies joint ventures
associations trusts unincorporated organizations or other entities (each individually, a “M”)

_23_

DOCS‘DE:222052.7 03635/001

 

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 24 Of 46

who may have had standing to assert any settled, released, discharged, exculpated or enjoined
Claim or Causes of Action, and no other Person or entity shall possess such standing to assert
such Claim or Causes of Action after the Effective Date.

C. Plan Classification Contr'olling

5. The terms of the Plan shall solely govern the classification of Claims and
lnterests for purposes of distributions thereunder. The classifications set forth on the Ballots
tendered to or returned by Holders of Claims in connection with voting on the Plan (a) were set
forth thereon solely for purposes of voting to accept or reject the Plan, (b) do not necessarily
represent, and in no event shall be deemed to modify or otherwise affect, the actual classification
of Claims and lnterests under the Plan for distribution purposes (c) may not be relied upon by
any Holder of a Claim or lnterest as representing the actual classification of such Claim or
lnterest under the Plan for distribution purposes and (d) shall not be binding on the Debtors
except for voting purposes

D. Approval of Settlements

6. Comprehensive Settlement of Claims and Controversies. Pursuant to
section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration of the
distributions and other benefits provided under the Plan, the provisions of the Plan, including the
releases set forth in Sections VI.B and VI.C constitute a good-faith compromise and settlement
of all Claims disputes or controversies relating to the rights that a Holder of a Claim may have
with respect to any Allowed Claim or any distribution to be made pursuant to the Plan on
account of any such Allowed Claim.

7. Arch Settlement Pursuant to Bankruptcy Rule 9019 and section
1123(b)(3) of the Bankruptcy Code, the Arch Settlement (including the releases set forth therein)

set forth in the agreement attached as Exhibit 1.15 to the Plan (as set forth in the Plan

_24_

DOCS_DE:222052.7 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 25 Of 46

Supplement) constitutes a good faith compromise and settlement of all Claims asserted by Arch
and is approved in all respects The terms of the Arch Settlement are incorporated into this
Order as if fully set forth herein. The Debtors are authorized and directed to implement the Arch
Settlement according to its terms.. The payments in cash from the Settlement Escrow and the
Post-Confirmation Debtors to Arch lnsurance Company on account of the Arch Allowed
Administrative Claim, pursuant to Sections 11.A.1.a and 111.C of the Plan are approved.

8. Distribution From the Settlement Escrow. The distribution of the
Settlement Escrow as contemplated by the Plan is consistent with the UCC-LT Settlement and is
approved, and the Post-Confirmation Debtors are authorized and directed to make all
distributions contemplated by Section 111.C of the Plan on the Effective Date, or as soon
thereafter as is practicable.

E. Plan Implementation

9. 1n accordance with section 1142 of the Bankruptcy Code and section 303
of the Delaware General Corporation Law and any comparable provisions of the business
corporation law of any other state, country or subdivision thereof (collectively,
the “Reorgariization Effectuation Statutes”), without further action by this Court or the
stockholders members managers partners or directors of any Debtor or Post-Confirmation
Debtor, the Debtors the Post-Confirmations Debtors the Chief Wind-Down Officer, and any
other officer of the appropriate Debtor or Post-Confirmation Debtor, are authorized to: (a) take
any and all actions necessary or appropriate to implement, effectuate and consummate the Plan,
this Confirmation Order or the transactions contemplated thereby or hereby, including, without
limitation, those transactions identified in Section 111 of the Plan; and (b) execute and deliver,
adopt or amend, as the case may be, any contracts instruments releases agreements and
documents necessary to implement, effectuate and consummate the Plan, including without

_25_

DOCS_DE:222052.7 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 26 Of 46

limitation, those contracts instruments releases agreements and documents identified in Section
111 of the Plan,

10. To the extent that, under applicable non-bankruptcy law, any of the
foregoing actions would otherwise require the consent or approval of the stockholders managers
members partners or directors of any of the Debtors or Post-Confirmation Debtors this
Confirmation Order shall, pursuant to section 1142 of the Bankruptcy Code and the
Reorganization Effectuation Statutes constitute such consent or approval, and such actions are
deemed to have been taken by unanimous action of the directors members managers partners
or stockholders of the appropriate Debtor or Post-Confirmation Debtor.

11. Each federal, state, commonwealth, local, foreign or other governmental
agency is hereby directed and authorized to accept any and all documents and instruments
necessary or appropriate to effectuate, implement or consummate the transactions contemplated
by the Plan and this Order.

12. All transactions effected by the Debtors during the pendency of these
Chapter 11 Cases from the Petition Date through the Confirmation Date are approved and
ratified.

13. The consummation of the Plan and the implementation thereof or the
assumption of any Executory Contract or Unexpired Lease shall not constitute a change in
ownership or change in control under any employee benefit plan or pro gram, financial
instrument, loan or financing agreement, Executory Contract or Unexpired Lease or contract,

lease or agreement in existence on the Effective Date to which a Debtor is a party.

_26_

DOCS_DE:222052.7 03635/001

 

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 27 Of 46

F. Corporate Action; Winding-Up of Affairs

14. The Operating Agreement for APP Winddown, LLC, as set forth in the
Plan Supplement is approved. The Operating Agreement may be further amended from time to
time in accordance with its terms

15. Except as otherwise provided in the Plan: (a) as of the Effective Date, all
Debtors other than the Post-Confirmation Debtors shall be deemed dissolved for all purposes and
their business operations withdrawn for all purposes without any necessity of filing any
document, taking any further action or making any payment to any governmental authority in
connection therewith, provided however, without the need for further approval, the Post-
Confirmation Debtors in their discretion, may execute and file documents and take other action
as may be deemed appropriate relating to the dissolution of the Debtors and in such event, all
applicable regulatory or governmental agencies shall take all steps necessary to allow and effect
the prompt dissolution of the subject Debtor as provided in the Plan, without the payment of any
fee, franchise or similar tax, or charge and without need for the filing of reports or certificates
(b) the Post-Conformation Debtors shall be deemed dissolved, and their business operations
withdrawn and all existing interests extinguished and cancelled, upon the Filing by the Post-
Confirmation Debtors of a notice that the Post-Confirmation Debtor Functions have been
completed or otherwise satisfied; provided, however, without the need for further approval, the
Post-Confirmation Debtors in their discretion, may execute and file documents and take all other
actions as may be deemed appropriate relating to their dissolution under applicable state laws
and in such event, all applicable regulatory or governmental agencies shall take all steps
necessary to allow and effect the prompt dissolution of the Post-Confirmation Debtors as
provided herein, without the payment of any fee, franchise or similar tax, or charge and without
the need for filing of reports or certificates

_ 27 _
Docs_DE;zzzosz.r 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 28 Of 46

16. Except as otherwise provided in the Plan (including with respect to the
Liens of the Prepetition Term Loan Lenders and the vesting of the Creditors’ Fund Trust Assets
in the Creditors’ Fund Trust), on the Effective Date, all property of the Debtors’ Estates
including, without limitation, the Remaining Assets, shall vest in APP Winddown as a Post-
Confirmation Debtor (or, solely with respect to any post-petition contracts entered into by APP
Shipping Winddown’s Estate, in APP Shipping Winddown as a Post-Confirmation Debtor), in
each case, free and clear of all Claims Liens charges other encumbrances lnterests or other
interests

17. On and after the Effective Date, the Post-Confirmation Debtors shall carry
out the Post-Confirmation Debtor Functions and may take such actions without supervision or
approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the
Bankruptcy Rules other than any restrictions expressly imposed by the Plan or this Confirmation
Order. Without limiting the foregoing, each Post-Confirmation Debtor may pay the charges that
it incurs on or after the Effective Date for appropriate Professionals’ fees disbursements
expenses or related support services (including fees and expenses relating to the preparation of
Professionals’ fee applications) without application to, or the approval of, this Court.

G. Plan Distributions

18. On and after the Effective Date, distributions on account of Allowed
Claims and the resolution and treatment of Disputed Claims shall be effectuated pursuant to
Sections 11 and V of the Plan. The record date for distributions shall be the date of entry of this
Confirmation Order.

H. Approval of Releases and Exculpations of Released and Exculpated Parties

19. The releases and exculpations as set forth in Sections VI.B, VI.C, VI.D

and VI.E of the Plan are approved in all respects are incorporated herein in their entirety, are so

_28_

DOCS_DE:222052.7 03635/001

 

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 29 Of 46

ordered and shall be immediately effective on the Effective Date without further order or action
of this Court, or of any of the parties to such releases or exculpations or any other party;
provided, however, that the releases and exculpations set forth in the Plan shall have no effect on
the liability of any Released Party or Exculpated Party that results from any such act or omission
that is determined in a Final Order to have constituted gross negligence, actual fraud or willful
misconduct

I. Inj unction

20. From and after the Effective Date, (a) all entities are permanently enjoined
from commencing conducting, or continuing, in any manner, whether directly or indirectly, any
cause of action released or to be released pursuant to the Plan or this Confirmation Order; (b) to
the extent of the releases and exculpation granted in Sections VI.C, VI.D., and VI.F of the Plan,
the Releasing Parties shall be permanently enjoined from commencing, conducting, or
continuing in any manner against the Released Parties and the Exculpated Parties and their assets
and properties as the case may be, any suit, action or other proceeding, on account of or
respecting any Claim, demand, liability, obligation, debt, right, Cause of Action, remedy, or
other interest released or to be released pursuant to Article V1 of the Plan. The injunction
pursuant to Section VI.F of the Plan is approved in all respects and shall be valid and enforceable
immediately upon the Effective Date.

J. Limited SEC Carveout From Non-Debtor Releases and Injunctions

21. Notwithstanding any language to the contrary contained in the Plan or this
Confirmation Order, no provision of the Plan or this Confirmation Order shall (i) preclude the
SEC from enforcing its police or regulatory powers or (ii) enjoin the SEC from commencing or

continuing any claims Causes of Action, proceedings or investigations against any non-Debtor

_29_
Docs_DE;222052.7 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 30 Of 46

Entities or any non-Debtor Persons in any forum or release any claims of the SEC against such
non-Debtor Entities or any non-Debtor Persons.

K. Preservation of Rights of Action

22. Unless any Causes of Action are expressly waived, relinquished, released,
compromised, or settled in the Plan, the Settlements or any Final Order (including, without
limitation, the Confirmation Order, Final DIP Order, Final Cash Collateral Order and the
Settlement Orders), the Debtors and Post-Confirmation Debtors expressly reserve all Causes of
Action for later adjudication The reservation includes without limitation, a reservation by the
Debtors and Post-Confirmation Debtors of any Causes of Action not specifically identified in the
Plan or Disclosure Statement, or of which the Debtors may presently be unaware, or which may
arise or exist by reason of additional facts or circumstances unknown to the Debtors at this time
or facts or circumstances that may change or be different from those the Debtors now believe to
exist and, therefore, no preclusion doctrine, including, without limitation, the doctrines of res
judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial,
equitable or otherwise), or laches will apply to such Causes of Action upon or after the
Confirmation of the Plan based on the Disclosure Statement, the Plan or this Confirmation Order,
except where such claims and/or defenses have been expressly waived, relinquished, released,
compromised, or settled in the Plan, the Settlements or by Final Order. Following the Effective
Date, with the consent of the Required Lenders or, in the case of WCCC Causes of Action,
subject to Section 111.1, the Post-Confirmation Debtors may assert, compromise or dispose of the
Causes of Action without further notice to Creditors or lnterest Holders or authorization of the
Bankruptcy Court, except as otherwise expressly provided in the Plan.

23. APP Winddown, as a Post-Confirmation Debtor, shall be the successor to
and representative of the Estate of each of the Debtors appointed for purposes of section

_30_
DOCS_DE:222052.7 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 31 Of 46

1123(b)(3)(B) of the Bankruptcy Code, including, without limitation, with respect to Avoidance
Actions WCCC Causes of Action, and any other Cause of Action. Except as provided in the
Plan or in any contract, instrument, release or other agreement entered into or delivered in
connection with the Plan, in accordance with section 1123(b) of the Bankruptcy Code, APP
Winddown, as a Post-Confirmation Debtor, will retain and may enforce any claims demands
rights and Causes of Action (including Avoidance Actions and WCCC Causes of Action) that
any Estate may hold against any Person to the extent not released under the Plan, the
Settlements or any Final Order. A nonexclusive schedule of currently pending actions and
claims brought by one or more Debtors is set forth on Exhibit 111.F to the Plan. ln accordance
with and subject to any applicable law, the Debtors’ inclusion or failure to include any claim,
demand, right or Cause of Action on Exhibit 111.F to the Plan shall not be deemed an admission,
denial, limitation or waiver of any claims demands rights or Causes of Action that any Debtor
or Estate may hold against any entity. The Debtors have preserved all such claims demands
rights or Causes of Action (except to the extent any such claim is specifically waived or released
under the Plan, including pursuant to Article Vl of the Plan).

L. Post-Effective Date Personnel

24. 1n addition to (i) the exculpation provided in Section VI.D of the Plan and
(ii) the limitations of liability for the Creditors’ Fund Trustee provided in Section 111.B.6 of the
Plan, the directors officers managers and employees of the Post-Confirmation Debtors serving
after the Effective Date shall incur no personal liability to any Entity for any act or ommission in
connection with, arising out of, or relating to, their administration of the Plan and distributions
under the Plan, any reserves created under the Plan, or in connection with the affairs of the Post-
Confirmation Debtors (including, without limitation, any of the Post-Confirmation Debtor
Functions), unless related to an action or omission that is determined in a Final Order to have

_31_

DOCS_DE:222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 32 Of 46

constituted gross negligence, fraud, illegality or willful misconduct The Post-Confirmation
Debtors shall indemnify such directors officers managers and employees serving after the
Effective Date for any losses claims costs damages or liabilities resulting from such person’s
service in such a capacity at any time from and after the Petition Date, unless related to an action
or omission that is determined in a Final Order to have constituted gross negligence, fraud,
illegality or willful misconduct The Bankruptcy Court shall retain exclusive jurisdiction over
any action or proceeding in connection with, arising out of, or related to such service as
directors officers or employees of the Post-Confirmation Debtors (from and after the Effective
Date). No action or proceeding may be commenced against the directors officers or employees
of the Post-Confirmation Debtors serving from and after the Effective Date in connection with,
arising out of, or relating to their service as directors officers or employees from and after the
Effective Date without approval of the Bankruptcy Court.

M. Approval of Creditors’ Fund Trust

25. The formation of the Creditors’ Fund Trust pursuant to Section 111.B of the
Plan and the Litigation Trust Agreement is approved. The Creditors’ Fund Trust shall have a
separate existence from the Debtors and Post-Confirmation Debtors On the Effective Date, the
Creditors’ Fund Trust Assets will be transferred or issued to, and vest in, the Creditors’ Fund
Trust.

26. The Creditors’ Fund Trust and the Creditors’ Fund Trustee are authorized
and empowered to take the following actions and any other actions that the Creditors’ Fund
Trustee determines to be necessary or appropriate to implement the Creditors’ Fund Trust, all
without further order of this Court: (i) adopt, execute, deliver or file all plans agreements

certificates and other documents and instruments necessary or appropriate to implement the

_32-
Docs_DE;222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 33 Of 46

Creditors’ Fund Trust; (ii) perform the Creditors’ Fund Trust Functions; (iii) retain Disbursing
Agents and professionals and other Entities; and (iv) dissolve the Creditors’ Fund Trust.

27. Section 1145 Exemption. 1f the rights arising under the Creditors’ Fund
Trust Agreement (including any interests in the Creditors’ Fund Trust) in favor of any Holder of
a General Unsecured Claim or Unbudgeted Administrative Claim are deemed to be “securities”
the exemption from registration under section 1145 of the Bankruptcy Code is intended to be
applicable to such securities

N. Section 1146 Exemption

28. Pursuant to section 1146(a) of the Bankruptcy Code, the transfer of any
property under the Plan or the making or delivery of any instrument of transfer pursuant to, in
implementation of, or as contemplated by, the Plan or the vesting, transfer or sale of any real or
personal property of the Debtors pursuant to, in implementation of, or as contemplated by, the
Plan shall not be taxed under any state or local law imposing a stamp tax, transfer tax, or similar
tax or fee Consistent with the foregoing, each recorder of deeds or similar official for any
county, city or governmental unit in which any instrument hereunder is to be recorded shall,
pursuant to this Confirmation Order, be ordered and directed to accept such instrument, without
requiring the payment of any documentary stamp tax, deed stamps stamp tax, transfer tax,
intangible tax or similar tax.

(). Executory Contracts, Unexpired Leases and lnsurance Policies

29. General. The Debtors and Post-Confirmation Debtors are authorized to
assume or reject their Executory Contracts or Unexpired Leases in accordance with Sections
111.L and IV of the Plan, This Confirmation Order shall constitute a finding that such assumption
or rej ection, as applicable, is in the best interests of the Debtors their respective estates and other

parties in interest,

_33_
Docs_oE;zzzosz.v 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 34 Of 46

30. lnsurance Policies The lnsurance Policy provisions of Section 111.L of the
Plan are approved in all respects All lnsurance Policies shall remain in full force and effect
according to their terms and the coverage obligations of the insurers and third party
administrators under such 1nsurance Policies shall continue following the Effective Date
(including any obligations to pay, defend and process insured claims). Nothing in the Plan shall
affect the right of any insurer or third party administrator under an lnsurance Policy to File a
Claim, consistent with the Claims Bar Date, for amounts due by the Debtors under such policy.

31. Bar Date for Reiection Claims lf the rejection of an Executory Contract

 

or Unexpired Lease pursuant to the Plan gives rise to a Claim by the other party or parties to
such contract or lease, such Claim shall be forever barred and shall not be enforceable against the
Debtors the Estates the Creditors’ Fund Trust and the Post-Confirmation Debtors unless a Proof
of Claim is filed with the Bankruptcy Court (or with the Notice and Claims Agent in the manner
set forth in this Confirmation Order) by no later than 30 days after the Effective Date

32. Postpetition Contracts and Leases Nothing in the Plan is intended to

 

affect the validity of contracts and leases entered into by the Debtors on or after the Petition
Date, or the rights of the Debtors thereunder, which shall remain in full force and effect after the
Effective Date in accordance with their terms

P. Claims Bar Dates

33. Second Administrative Claim Bar Date Provisions. Unless previously
Filed or except as required to have been filed by the First Administrative Expense Bar Date
pursuant to the Bar Date Order or as governed in another order of the Court, requests for
payment of Administrative Claims must be Filed and served on the parties identified in Section
X.K of the Plan (other than the Creditors’ Committee) and the Creditors’ Fund Trustee no later

than thirty (3 0) days after the Effective Date Filings of such requests shall be made with the

_34_
DOCS_DE:222052.7 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 35 Of 46

Notice and Claims Agent either (a) electronically with Prime Clerk via the interface available at
https://casesprimeclerk.com/AmericanApparel/EPOC-lndex or (b) via U.S. mail or other hand
delivery method to: APP Winddown, LLC (f/k/a American Apparel, LLC) Claims Processing
Center, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022 (such requests
shall not be made, and will not be deemed Filed if made by, facsimile or electronic submission).
Any Holder of an Administrative Claim who was not required to File proof of such
Administrative Claim or a request for payment thereof pursuant to the Bar Date Order shall be
required to file a request for payment of such Administrative Claim by the Second
Administrative Expense Bar Date, Any Holders of Administrative Claims that were or are
required to File and serve a request for payment of Administrative Claims and that did not or do
not File and serve such a request by the applicable bar date will be forever barred from asserting
such Administrative Claims against the Debtors the Post-Confirmation Debtors or their
respective property, or the Creditors’ Fund Trust, and such Administrative Claims will be
deemed Disallowed as of the Effective Date and not entitled to payment under the Plan.

Obj ections to the requests for payment of Administrative Claims must be Filed and served on the
parties identified in Section X.K (other than the Creditors’ Committee), the Creditors’ Fund
Trustee and the requesting party no later than the latest of (i) 120 days after the Effective Date,
(ii) 60 days after such request is Filed, and (iii) such date as may be agreed between the Post-
Confirmation Debtors and the Holder of an Administrative Claim, in each case, as the same may
be extended, for cause, by the Bankruptcy Court upon request of the Post-Confirmation Debtor.
Nothing herein or in the Plan shall waive, extend or lengthen the applicable Claims Bar Date for
the Holder of any prepetition Claim or Administrative Claim subject to a Claims Bar Date

established by any Bankruptcy Court order.

_35_

DOCS_DE:222052.7 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 36 Of 46

34. Professional Compensation. Professionals or other entities asserting a Fee

 

Claim for services rendered before the Effective Date must File and serve on the parties
identified in Section X.K and such other entities who are designated by the Bankruptcy Rules
the Fee Order, this Confirmation Order or other order of the Bankruptcy Court an application for
final allowance of such Fee Claim no later than 30 days after the Effective Date; provided
however, that any Professional who may receive compensation or reimbursement of expenses
pursuant to the Ordinary Course Professionals Order may continue to receive such compensation
and reimbursement of expenses for services rendered before the Effective Date pursuant to the
Ordinary Course Professionals Order without further Bankruptcy Court review or approval
(except as provided in the Ordinary Course Professionals Order); provided further, that any
Professional retained by the Creditors’ Committee may receive payment of any outstanding Post-
Settlement and Designated UCC Fees from Creditors’ Fund Trust after the Effective Date to the
extent such amounts are payable in accordance with the Fee Order. Except as otherwise agreed
to by the Holder of a Fee Claim, objections to any Fee Claim must be Filed and served on the
parties identified in Section X.K and the requesting Professional by 60 days after the Effective
Date or such other period of limitation as may be specifically fixed by a Final Order for
objecting to such Fee Claims

Q. Statutory Fees Payable Pursuant to 28 U.S.C. § 1930

35. All outstanding amounts due under 28 U.S.C. § 1930 that have not been
paid shall be paid by the Debtors on or before the Effective Date. Thereafter, the Post-
Confirmation Debtors shall pay any statutory fees due pursuant to 28 U.S.C. § 193 0(a)(6) and
such fees shall be paid until entry of a final decree or an order converting or dismissing the

Chapter 1 1 Cases

_36_

DOCS_DE:222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 37 Of 46

36. If the Post-Confirmation Debtors provide the Creditors’ Fund Trustee with
notice that the Post-Confirmation Debtors are prepared to close one or more of the Chapter 11
Cases and the Creditors’ Fund Trustee requests that one or more of such cases remain open, the
Creditors’ Fund Trust shall reimburse the Post-Confirmation Debtors for the fee due in each
Chapter 11 Case that remains open at the request of the Creditors’ Fund Trustee.

37. With respect to the Prior Cases the Post-Confirmation Debtors shall pay
any statutory fees due pursuant to 28 U.S.C. § 193 0(a)(6) and such fees shall be paid until entry
of a final decree or an order converting or dismissing the Prior Cases 1f the Post-Confirmation
Debtors provide the Litigation Trustee with notice that the Post-Confirmation Debtors are
prepared to close one or more of the Chapter 11 Cases and the Litigation Trustee requests that
one or more of such cases remain open, the Litigation Trust shall reimburse the Post-
Confirmation Debtors for the fee due in each Prior Case that remains open at the request of the
Litigation Trustee.

R. Binding Effect of Prior Orders

38. Except as otherwise provided in the Plan or this Confirmation Order,
pursuant to section 1141 of the Bankruptcy Code, effective as of the Confirmation Date, but
subject to the occurrence of the Effective Date, all prior orders entered in these Chapter 11
Cases all documents and agreements executed by the Debtors as authorized and directed
thereunder and all motions or requests for relief by the Debtors pending before this Court as of
the Effective Date shall be binding upon and shall inure to the benefit of the Debtors the Post-
Confirmation Debtors and their respective successors and assigns

S. Governing Law

39. Except to the extent that (a) the Bankruptcy Code or other federal law is

applicable or (b) an exhibit or schedule to the Plan or any agreement entered into in connection

_37_
DOCS_DE:222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 38 Of 46

with the Plan (including the Creditors’ Fund Trust Agreement) provides otherwise (in which case
the governing law specified therein shall be applicable to such exhibit, schedule or agreement),
the rights duties and obligations arising under the Plan shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving effect to the
principles of conflicts of laws that would that would require application of the laws of another
jurisdiction
T. Miscellaneous Provisions

40. AIG Parties Settlement The AIG Parties (as defined below) shall have an
Allowed Other Secured Claim in the amount of $28,014,362, which is the AIG Parties’ cash
collateral in their possession (the “Allowed AIG Other Secured Claim”) on account of the AlG
WC Program Agreements The treatment for such Allowed AIG Other Secured Claim under the
Plan shall be that the AIG Parties’ shall retain their collateral with no further payment by the
Debtors their Estates or the Post-Confirmation Debtors with respect to the Allowed AIG Other
Secured Claim. Notwithstanding anything to the contrary in the Plan, this Confirmation Order or
otherwise, the AIG Parties are hereby authorized to apply, use, and retain any or all collateral
provided to the AIG Parties by or on behalf of the Debtors (or their predecessors) at any time
with respect to any obligation under the AIG WC Program Agreements (as defined below). To
the extent that the AlG Parties are owed any amounts in excess of the collateral described above,
such amounts shall constitute a General Unsecured Claim and the AIG Parties shall have the
right to assert such claim and other parties shall have the right to object thereto. The AIG Parties
agree that other than the Allowed AIG Other Secured Claim in the amount of their collateral
described above and any General Unsecured Claim they may have, the AIG Parties shall not
assert any administrative expense claim, any priority claim, or any other secured claim against
the Debtors their Estates the Post-Confirmation Debtors or the Creditors’ Fund Trust. Nothing

_38_
oocs_DE;222052.7 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 39 Of 46

contained in the Plan, this Confirmation Order or otherwise shall waive or impair any right to
arbitration (or to make requests to any court or tribunal in connection therewith) that the AIG
Parties may have under the AIG `WC Program Agreements or the right of any party to contest
such right or request. Nothing contained in the Plan, this Confirmation Order, the automatic stay
or otherwise shall impair the AIG Parties’ ability to administer, handle, defend, settle, and/or pay
in the ordinary course of business the claims of the workers’ compensation claimants asserted
against the AIG Parties’ lnsurance Policies and amounts related to such claims as provided for
under such lnsurance Policies The AIG Parties will continue to adjust and pay workers’
compensation claims according to the terms and conditions of the workers’ compensation
lnsurance Policies issued by any of the AIG Parties to the extent required by applicable law and
pursuant to the terms of such lnsurance Policies The “AIG Parties” means National Union Fire
lnsurance Company of Pittsburgh, PA and/or any of its affiliates and successors that provided
insurance or insurance under any of the lnsurance Policies (including, without limitation, AIG
WC Program Agreements), and any third party administrator acting on behalf of such

insurers The “AIG WC Program Agreements” mean any workers’ compensation insurance
policies and/or related agreements endorsements addenda and schedules issued to the Debtors
by the AIG Parties or entered into between the Debtors and the AIG Parties. The AIG Parties
shall be deemed a Releasing Party under the Plan; however, for the avoidance of doubt, the AIG
Parties are not releasing any claims or rights arising under lnsurance Policies providing coverage
to directors and officers Nothing in the immediately preceding sentence is intended to nor shall
it affect any rights or obligations of the AlG Parties under the lnsurance Policies providing

coverage to directors and officers issued by the AIG Parties.

_39_

DOCS_DE:222052.7 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 40 Of 46

41. U.S. Department of Justice. Notwithstanding any provision to the

 

contrary in the Plan, this Order or any supplementing plan documents (collectively,
“Documents”), as to the United States nothing in the Documents shall: (1) affect the rights of the
United States to assert setoff and recoupment and such rights are expressly preserved; (2) require
the United States to file an administrative claim in order to receive payment for any liability
described in Section 503(b)(1)(B) and (C) as provided in Section 503 (b)(l)(D) of the Bankruptcy
Code; (3) cause the payment of an Allowed Claim of the United States to be withheld solely
because the United States also possesses a Disputed Claim; (4) affect or impair the exercise of
the United States’ police and regulatory powers against the Debtors the Debtors’ Estates or any
non-Debtor; (5) except to the extent provided in Section 1125(e) of the Bankruptcy Code,

(i) release, enjoin or discharge any non-Debtor from any claim, liability, suit or cause of action
of the United States or (ii) enjoin the United States from bringing any claim, suit, cause of action
or other proceeding against any non-Debtor for any liability whatsoever; (6) be construed as a
compromise or settlement of any claim, liability, suit, cause of action or interest of the United
States; or (7) cause the Allowed Claims of the United States to be eliminated pursuant to the de
minimus claim procedures set forth in Article V.O of the Plan, Notwithstanding the treatment in
the Documents of Allowed Unbudgeted Administrative Claims unless otherwise agreed by the
United States in writing, all administrative expense claims of the United States that are Allowed
pursuant to the Plan or under the Bankruptcy Code shall be paid in full and shall accrue interest
and penalties as provided by non-bankruptcy law until paid in full. To the extent the Allowed
Priority Tax Claims of the United States (including any penalties interest or additions to tax
entitled to priority under the Bankruptcy Code), if any, are not paid in full in cash on the

Effective Date, then such Allowed Priority Tax Claims shall accrue interest commencing on the

_40_

DOCS_DE:222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 41 Of 46

Effective Date at the rate and method set by applicable non-bankruptcy law and shall be paid in
accordance with Section 1129(a)(9) of the Bankruptcy Code. Penalty claims of the United States
shall be assessable by the United States Moreover, nothing shall effect a release, discharge or
otherwise preclude any claim whatsoever against any Debtor or any of the Debtors’ Estates by or
on behalf of the United States for any liability arising a) out of pre-petition or post-petition tax
periods for which a required return has not been filed or b) as a result of a pending audit or audit
that may be performed with respect to any pre-petition or post-petition tax period. Further,
nothing shall enjoin the United States from seeking to amend any claim against any Debtor or
any of the Debtors’ Estates with respect to any tax liability a) arising out of pre-petition or post-
petition tax periods for which a required tax return has not been filed or b) from a pending audit
or audit that may be performed with respect to any pre-petition or post-petition tax period. Any
liability arising a) out of pre-petition or post-petition tax periods for which a required return has
not been filed or b) as a result of a pending audit or audit which may be performed with respect
to any pre-petition or post-petition tax period shall be treated in accordance with the terms of this
paragraph, the Plan, and the Bankruptcy Code. Without limiting the foregoing but for the
avoidance of doubt, nothing contained in the Documents shall be deemed to determine the tax
liability of any person or entity, including, but not limited to, the Debtors and the Creditors’
Fund Trust, nor shall the Documents be deemed to have determined the federal tax treatment of
any item, distribution, or entity, including the federal tax consequences of this Plan, nor shall
anything in the Documents be deemed to have conferred jurisdiction upon the Bankruptcy Court
to make determinations as to federal tax liability and federal tax treatment except as otherwise

provided under the Bankruptcy Code, including Section 505.

_ 41 _
Docs_oE;222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 42 Of 46

42. lllinois Department of Revenue Notwithstanding any provision to the

 

contrary in the Documents as to the lllinois Department of Revenue and the lllinois Department
of Employment Security (collectively, the “Illinois Taxing Authorities”), nothing in the
Documents shall: (i) except as provided by the exculpation provision of Section VI.D of the
Plan, release, enjoin or discharge any non-Debtor from any claim, liability, suit or cause of
action of the lllinois Taxing Authorities from liability for taxes for which they can be held liable
nor shall anything in the Documents enjoin the lllinois Taxing Authority from bringing any
claim, suit, cause of action or other proceeding against any non-Debtor for taxes for which they
can be held liable; or (ii) affect the rights of the lllinois Taxing Authorities to assert setoff and
recoupment and such rights are expressly preserved.

43. Estate Representative. Pursuant to section 1123(b)(3) of the Bankruptcy
Code, upon the satisfaction of the conditions set forth in Section 111.0.5 of the Plan, the
Litigation Trustee shall be appointed as the representative of the Estates solely with respect to
the Charney Arbitration.

44. Plan Amendments. The Debtors are hereby authorized to amend or
modify the Plan at any time prior to the substantial consummation of the Plan, but only in
accordance with section 1127 of the Bankruptcy Code and Section V111.A of the Plan, without
further order of this Court.

45. Confirmation Order Supersedes lt is hereby ordered that this
Confirmation Order shall supersede any Bankruptcy Court orders issued prior to the
Confirmation Date that may be inconsistent with this Confirmation Order.

46. Dissolution of Creditors’ Committee On the Effective Date, the

Creditors’ Committee shall be dissolved and the members of the Creditors’ Committee shall be

_ 42 _
DOCS__DE122205217 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 43 Of 46

released and discharged from any further authority, duties responsibilities and obligations
related to, or arising from, the Chapter 11 Cases except that the Creditors’ Committee shall
continue in existence and have standing and capacity to prepare and prosecute applications for
the payment of fees and reimbursement of expenses incurred by the Creditors’ Committee or its
respective Professionals.

47. Adequate Assurance Deposit Accounts. No later than five business days

 

following the date of entry of this Confirmation Order, all funds in the adequate assurance
deposit account established by the Debtors pursuant to the Final Order Establishing Adequate
Assurance Procedures with Respect to the Debtors’ Utility Providers [Docket No.286] shall be
returned to the Debtors

48. References to Plan Provisions. Failure specifically to include or reference

 

a particular section or provision of the Plan or any related agreement in this Confirmation Order
shall not diminish or impair the effectiveness of such section or provision, it being the intent of
this Court that the Plan be confirmed and such related agreements be approved in their entirety.
49. lnconsistencies Among Plan Documents Without intending to modify any
prior order of this Court (or any agreement, instrument or document addressed by any prior
order) except as provided for herein or in the Plan, in the event of an inconsistency between the
Plan, on the one hand, and any other agreement, instrument, or document intended to implement
the provisions of the Plan (other than an agreement or document that is Filed with the Plan
Supplement), on the other, the provisions of the Plan shall govern (unless such document or
agreement is a Plan Supplement document). In the event of any inconsistency between the Plan
and a Plan Supplement document, the Plan Supplement document shall control. ln the event of

any inconsistency between the Plan, a Plan Supplement document, or any other agreement,

_43_

DOCS_DE:222052.7 03635/001

 

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 44 Of 46

instrument or document intended to implement the provisions of the Plan and this Confirmation
Order, this Confirmation Order shall control.

50. Right to Seek to Vacate Plan. 1n accordance with Section Vll.D of the

 

Plan, the Debtors reserve the right to revoke or withdraw the Plan at any time prior to the
Effective Date. lf the Plan is revoked or withdrawn pursuant to Section Vll.D of the Plan, or the
Effective Date does not occur, then: (i) the Plan shall be null and void in all respects (ii) any
settlement or compromise embodied in the Plan (including the fixing or limiting to an amount
certain of any Claim or lnterest or Class of Claims or lnterests), assumption or rejection of any
Executory Contracts or Unexpired Leases effected by the Plan, and any document or agreement
executed pursuant to the Plan shall be deemed null and void; and (iii) nothing contained in the
Plan shall (a) constitute a waiver or release of any Claims or lnterests or Claims by any Debtor
against any other Entity; (b) prejudice in any manner the rights of such Debtor, the Creditors’
Committee, the Lender Committee Parties the Committee of Lead Lenders the Standard
General Parties the Holder of any Claim or lnterest, or any other Entity; or (c) constitute an
admission, acknowledgement, offer or undertaking of any sort by such Debtor, the Creditors’
Committee, the Lender Committee Parties the Committee of Lead Lenders the Standard
General Parties or any other Entity.

51. Retention of Jurisdiction. The assets of the Debtors shall remain subject to
the jurisdiction of this Court until the Effective Date, Notwithstanding the entry of this
Confirmation Order, from and after the Effective Date, this Court shall retain such jurisdiction
over these Chapter 11 Cases as is legally permissible, including exclusive jurisdiction over those

matters and issues described in Article lX of the Plan.

_44_

DOCS_DE:222052.7 03635/001

 

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 45 Of 46

U. Substantial Consummation

52. On the Effective Date, the Plan shall be deemed to be substantially
consummated under sections 1101 and 1127 of the Bankruptcy Code.

V. Final Order

5 3. This Confirmation Order is a Final Order, and the period in which an
appeal must be Filed shall commence immediately upon the entry hereof.

W. Reversal

54. lf any or all of the provisions of this Confirmation Order are hereafter
reversed, modified or vacated by subsequent order of this Court or any other court, such reversal,
modification or vacatur shall not affect the validity of the acts or obligations incurred or
undertaken under or in connection with the Plan prior to the Debtors’ receipt of written notice of
such order. Notwithstanding any such reversal, modification or vacatur of this Order, any such
act or obligation incurred or undertaken pursuant to, and in reliance on, this Order prior to the
effective date of such reversal, modification or vacatur shall be governed in all respects by the
provisions of this Confirmation Order and the Plan and all related documents or any amendments
or modifications thereto.

X. Notice of Confirmation of the Plan

55. Pursuant to Bankruptcy Rules 2002(f)(7) and 3020(0)(2), the Debtors or
the Post-Confirmation Debtors are directed to serve a notice of the entry of this Confirmation
Order and the establishment of bar dates for certain Claims hereunder, substantially in the form
of Appendix 11 attached hereto and incorporated herein by reference (the “Confirmation
M§’), on all parties that received the Confirmation Hearing Notice, no later than ten
(10) Business Days after the Effective Date; provided, however, that the Debtors or the Post-

Confirmation Debtors shall be obligated to serve the Confirmation Notice only on the record

_ 45 _
Docs_DE;222052.7 03635/001

 

CaSe 16-12551-BLS DOC 1983 Filed 11/28/18 Page 46 Of 46

Holders of Claims or lnterests as of the Confirmation Date; and p_rovided, ther, that no service
of the Confirmation Notice shall be required to be made upon any person to whom the Debtors
mailed (a) a notice of the commencement of these Chapter 11 Cases (b) a notice the meeting of
creditors pursuant to section 341 of the Bankruptcy Code, (c) a notice of bar dates for filing
proofs of claim established in these Chapter 11 Cases or (d) the Solicitation Packages or other
materials referenced in the Solicitation Affidavits of Service, and received any such notice or
materials returned by the United States Postal Service (or other applicable courier or delivery
service) marked “undeliverable,” “forwarding order expired” or any similar marking or reason,
unless the Debtors have been informed in writing by such person of that person’s new address
As soon as practicable after the entry of this Confirmation Order, the Debtors shall make copies
of this Confirmation Order and the Confirmation Notice available on Prime Clerks’ website at
cases.primeclerk.com/americanapparel.

5 6. Service of the Confirmation Notice described in the preceding paragraph
in the time and manner set forth therein shall constitute due, adequate and sufficient notice and

no other or further notice shall be necessary.

Dated: Wilmington, Delaware
1\1@31_&_2018 //~7 " 1,,\_

NoRABL‘E,B/REN A L. sHANNoN
TED sTATEs BA RUPTCY JUDGE

_46_
Docs_Dr-:;zzzr)sz.v 03635/001

 

